     Case 3:21-cv-01562-B-BK Document 8 Filed 08/04/21             Page 1 of 1 PageID 29



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KENNETH ARNEZ DAVIS,                            §
              Plaintiff,                        §
                                                §
v.                                              §   Civil Case 3:21-CV-1562-B-BK
                                                §
STATE OF TEXAS, ET AL.,                         §
                Defendants.                     §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that misdemeanor Cause No. M2041623 is

REMANDED sua sponte to Dallas County District Court. 28 U.S.C. § 1455(b)(4).

        SO ORDERED this 4th day of August, 2021.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
